EXHIBIT 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the use of the name Netherland, Sewell & Associates, Inc., to references to Netherland, Sewell & Associates, Inc. as independent petroleum engineers, to the inclusion of information contained in our report as of December 31, 2010, and to the inclusion of our report as an exhibit in the Annual Report on Form 10-K for the year ended December 31, 2010, of Crimson Exploration Inc. and in the registration statements (File No. 333-122987, File No. 333-151902 and File No. 333-155532) on Form S-8. NETHERLAND, SEWELL & ASSOCIATES, INC. By: \s\ Danny D. Simmons Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas March 18, 2011 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients.The digital document is intended to be substantively the same as the original signed document maintained by NSAI.The digital document is subject to the parameters, limitations, and conditions stated in the original document.In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
